DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torres (U.S. 9,707,309).
Regarding claim 1, Torres discloses a container that is suitable for storing a liquid fragrance product, the container comprising:
an exterior surface (3) that has a depression (5), the depression is formed as a passageway that passes completely through the container (as shown in the Figures where 7 goes through), and
a diffuser article (7) housed in the depression,
wherein, when charged with the liquid fragrance product, the diffuser article is able to effect a controlled release of aromatic molecules.

Regarding claim 3, the diffusion article makes an interference fit in the passage way (as shown in the Figures).
Regarding claim 4, the diffuser article is capable of being inserted completely into either end of the passage way.
Regarding claim 5, the diffuser article is capable of being inserted into either end of the passage way, pass through the passageway, and then be removed from the opposite end of the passageway.
Regarding claim 7, the diffuser article has the same cross-sectional shape as the passageway and as a result, the diffuser article can fit into the passageway in only a limited number of orientations (deforms and can conform to the same cross-sectional shape).
Regarding claim 8, the diffuser article can fit into the passageway in only one orientation (matter of user preference, structural properties which preclude insertion in other ends is not claimed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres.
Regarding claim 6, the diffuser article is capable of being completely inserted into only one end of the passageway (matter of user preference, structural properties which preclude insertion in other ends is not claimed).
Torres fails to disclose the other end of the passageway being too small to receive the diffuser article.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included one end smaller than the other, or any desired size, since doing so would be a matter of obvious design choice and yield predictable results, namely, the size of the openings allows one to select the appropriately sized diffuser article to insert, wherein the size and shape would be dependent on the size and shape of the diffuser article (relative size and shape of diffuser article not claimed), furthermore, making one opening a different size than the other is well known in the art for securing components (friction/interference fit). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres, as applied above, and further in view of, Spector.
Regarding claim 9, Torres discloses the invention as described above, but fails to disclose an atomizing pump.
However, Spector teaches an atomizing pump (Fig. 3) that is permanently affixed to the container, and able to draw liquid fragrance product from the container for charging the diffuser article.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have included an atomizing pump as taught by Spector, since doing so would yield predictable results, namely, the ability to refill the diffuser article without having to move the container.

Response to Arguments
Applicant's arguments filed 24 March 2021 have been fully considered but they are not persuasive. 
Regarding Torres, the applicant argues that the device of Torres does not read upon the claimed invention since the passageway is formed in the cap. 
However, the cap is considered part of the container (as interpreted above). The claim language is still broad enough to be read upon by the prior art as described above.
Regarding the combination of Torres and Spector, the applicant argues that replacing the cap of Torres with the pump of Spector would render the device of Torres inoperable.
However, the applicant fails to provide evidence Torres would be inoperable. Including the atomizing pump of Spector would allow the user to dispense more fragrance via the pumping action, instead of relying on other means (such as slower capillary action).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VIET LE/Primary Examiner, Art Unit 3752